61300: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61300


Short Caption:SPITTLER VS. WASHOE CO.Classification:Civil Appeal - General - Other


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1200242Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:08/17/2012 / Weise, CathySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/03/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantScott Spittler
					In Proper Person
				


RespondentWashoe CountyHerbert B. Kaplan
							(Washoe County District Attorney/Civil Division)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37621: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/18/2012Filing FeeFiling fee due for Appeal.


07/18/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-22686




07/18/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-22688




07/24/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-23332




07/30/2012Filing FeeFiling Fee Paid. $250.00 from Jeffrey A. Dickerson.  Check No. 1385.


07/31/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-24055




08/08/2012Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Margaret M. Crowley.12-24909




08/08/2012MotionFiled Motion to Dismiss Appeal.12-24989




08/15/2012Settlement Program ReportFiled ECAR/Other.  Request for Re-assignment to another Settlement Judge.12-25597




08/17/2012Settlement NoticeIssued Notice: Settlement Judge Reassignment - Settlement Judge: Cathy Valenta Weise. sh12-25958




08/20/2012Notice/IncomingFiled Certificate of Service (re CADS). (Docketing Statement)12-26038




08/20/2012MotionFiled Opposition to Motion to Dismiss.12-26078




08/21/2012MotionFiled Reply to Opposition to Motion to Dismiss.12-26308




08/21/2012Notice/IncomingFiled Certificate Service of Docketing Statement.12-26309




09/11/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled.12-28673




10/05/2012Settlement Order/ProceduralFiled Order Denying Motion to Dismiss/Settlement. This denial is without prejudice to respondent's right to renew the motion upon completion of settlement proceedings.12-31440




12/26/2012Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: February 14, 2013.12-40682




02/14/2013Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 3/15/13 at 9:30 a.m.  Request for an extension of time.  Counsel concurs to the requested extension.13-04821




02/28/2013Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to May 14, 2013.13-06297




05/20/2013Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: June 6, 2013, at 9:00 a.m.13-14874




06/11/2013Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: July 11, 2013 at 9:00 a.m. (request for extension agreed to by all parties).13-17025




07/15/2013Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.13-20639




07/18/2013Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 10 days transcript request; 70 days opening brief and appendix.13-21051




07/23/2013Transcript RequestFiled Notice of Non-Designation of Transcript.13-21686




09/27/2013MotionFiled Unopposed Motion for Enlargement of Time to File Opening Brief. (60 day-Opening Brief)13-28993




10/18/2013Order/ProceduralFiled Order Granting Motion for Extension of Time to File Opening Brief and Regarding Briefs' Contents. Appellant shall have until November 25, 2013, to file and serve the opening brief and appendix. On August 8, 2012, respondent filed a motion to dismiss this appeal for lack of jurisdiction. Although respondent did not renew its motion to dismiss upon completion of the settlement proceedings, given the apparent conflict in these rules, the parties are requested to address this jurisdictional issue in their briefs.13-31443




11/14/2013MotionFiled Unopposed Motion for Enlargement of Time to File Opening Brief. (60 days)13-34357




12/13/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Opening Brief and Appendix due: January 24, 2014.13-37770




01/21/2014BriefFiled Opening Brief.14-02019




01/21/2014AppendixFiled Appendix to Opening Brief.14-02020




02/04/2014BriefFiled Respondents' Answering Brief.14-03598




02/27/2014BriefFiled Reply Brief.14-06450




02/27/2014Case Status UpdateBriefing Completed/To Screening.


04/03/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-10612




04/03/2014Case Status UpdateSubmitted for Decision.


09/26/2014Order/ProceduralFiled Order.  The clerk shall remove Jeffrey A. Dickerson as counsel for appellant.  Appellant's Notice of Appearance due:  30 days.14-32010




10/30/2014Letter/IncomingFiled Proper Person Letter from Scott Spittler informing that he does not have an attorney and is requesting to represent himself in proper person.14-36093




11/14/2014Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for further proceedings on appellant's indemnity and contribution claims."  SNP14-JH/MD/MC14-37621